In the
        United States Court of Appeals
                  For the Seventh Circuit
                       ____________________ 
No. 12‐2811 
KIRK CHRZANOWSKI, 
                                                     Plaintiff‐Appellant, 
                                    v. 

LOUIS A. BIANCHI, et al.,  
                                                 Defendants‐Appellees. 
                       ____________________ 

              Appeal from the United States District Court 
         for the Northern District of Illinois, Western Division. 
              No. 12 C 50020 — Philip G. Reinhard, Judge. 
                       ____________________ 

      ARGUED APRIL 5, 2013 — DECIDED AUGUST 2, 2013 
                 ____________________ 

   Before EASTERBROOK, Chief Judge, and FLAUM  and WOOD, 
Circuit Judges. 
    WOOD, Circuit Judge. From January 2006 until he lost his 
job  in  December  2011,  Kirk  Chrzanowski  was  an  assistant 
state’s  attorney  in  the  McHenry  County  State’s  Attorney’s 
Office. Problems arose for Chrzanowski in early 2011, when 
a  special  prosecutor  began  investigating  suspected 
wrongdoing  by  Chrzanowski’s  boss,  McHenry  County 
State’s  Attorney  Louis  Bianchi.  Bianchi  allegedly  had 
2                                                       No. 12‐2811  


improperly  influenced  the  handling  of  cases  involving  his 
relatives and political allies. Under command of a subpoena, 
Chrzanowski testified before the grand jury, and later, after 
receiving another subpoena, he testified at Bianchi’s trial. A 
few  months  after  the  trial,  Chrzanowski  was  called  into 
Bianchi’s office, interrogated about his testimony by Bianchi 
and  another  prosecutor,  Michael  Combs,  and  fired. 
Chrzanowski  believes  that  this  was  “in  retaliation  for  his 
truthful testimony.” He filed suit a month later, alleging that 
Bianchi  and  Combs  violated  his  rights  under  the  First 
Amendment and various state statutes. 
    The  defendants  moved  to  dismiss  Chrzanowski’s  § 1983 
claims,  arguing  that  the  First  Amendment’s  protections  do 
not  apply  to  any  of  his  testimony  because  his  statements 
were  given  “pursuant  to  [his]  official  duties”  as  a  public 
employee.  See  Garcetti  v.  Ceballos,  547  U.S.  410,  421  (2006). 
The district court agreed, holding that Chrzanowski had not 
presented a valid constitutional claim; in the alternative, the 
court  held  that  the  defendants  were  entitled  to  qualified 
immunity,  since  any  First  Amendment  protections  that 
might  have  attached  to  his  testimony  were  not  “clearly 
established” at the time. We reverse.   
                                    I 
    Our  analysis  relies  on  the  facts  contained  in  Chrzanow‐
ski’s  complaint,  which  at  this  stage  we  accept  as  true  and 
construe in Chrzanowski’s favor. Justice v. Town of Cicero, 577 
F.3d 768, 771 (7th Cir. 2009). 
   Chrzanowksi  began  working  in  the  McHenry  County 
State’s  Attorney’s  Office  as  an  assistant  state’s  attorney  in 
January  2006.  Initially  he  was  assigned  to  the  Office’s 
No. 12‐2811                                                           3 


misdemeanor  division,  but  eventually  he  assumed 
responsibility  for  prosecuting  more  serious  drug  offenses 
and  other  felonies.  He  received  positive  performance 
reviews and raises in 2006, 2007, 2008 (twice), 2009 and 2010. 
     In early 2011, Chrzanowksi received a subpoena to testify 
before a grand jury. He complied and gave sworn testimony 
concerning  allegations  that  Bianchi  had  improperly  influ‐
enced  a  negotiated  plea  in  a  case  for  which  Chrzanowski 
was principally responsible. On February 24, 2011, the grand 
jury  returned  an  indictment  against  Bianchi  on  charges  of 
official  misconduct  in  violation  of  720  ILCS  5/33‐3(b). 
Chrzanowski was listed as a potential trial witness on April 
6,  2011,  and  he  received  a  trial  subpoena  two  months  later. 
He  testified  in  the  prosecution’s  case‐in‐chief  on  August  1, 
2011.  
    From the outset, Bianchi and his allies were concerned by 
Chrzanowski’s  cooperation  with  the  investigation.  Upon 
learning of the grand jury subpoena, Ron Salgado, the chief 
investigator  in  the  McHenry  County  State’s  Attorney’s 
Office  (and  a  friend  and  political  ally  of  Bianchi),  tried  to 
speak  with  Chrzanowski.  Chrzanowski  avoided  his  calls. 
Terry  Ekl,  Bianchi’s  defense  counsel,  also  tried  to  contact 
Chrzanowski  after  the  special  prosecutor  identified 
Chrzanowski  as  a  potential  trial  witness,  but  again 
Chrzanowski  ignored  requests  to  discuss  the  Bianchi 
investigation.  On  cross‐examination  at  Bianchi’s  trial,  Ekl 
pointedly  brought  up  Chrzanowski’s  refusal  to  discuss  the 
case before the trial: 
   Q: And you didn’t feel that you owed your boss any 
   obligation to talk to his lawyer before this trial, right?  
4                                                        No. 12‐2811  


     A: My only obligation is to tell the truth here, sir. 
     Over the same period, Bianchi began placing memoranda 
and notes in  Chrzanowski’s personnel  file;  these notes bore 
little  relation  to  Chrzanowski’s  work  performance.  For  in‐
stance,  on  June  6,  2011,  Bianchi  placed  a  negative  report  in 
Chrzanowski’s file because Chrzanowski failed to introduce 
Bianchi to  “two  college females” who were  interning in the 
office.  “He  never  would have thought  of  introducing me to 
them had I not stopped him and made a point of it,” Bianchi 
wrote.  Chrzanowski  was  unaware  of  these  additions  to  his 
personnel  file  and  did  not  have  an  opportunity  to  contest 
them.  
    On December 2, 2011, Chrzanowski was summoned from 
his regular courtroom duties to Bianchi’s office. There, Bian‐
chi and Combs “confronted and interrogated” Chrzanowski 
about  his  grand  jury  and  trial  testimony.  They  presented 
him with transcripts of the proceedings and eventually Bian‐
chi  asked  for  Chrzanowski’s  resignation.  When  Chrzanow‐
ski refused, Bianchi told him, “You’re terminated. Get out.” 
Chrzanowski alleges that he was “fir[ed] in retaliation for his 
truthful testimony against … Bianchi.” 
     Chrzanowski  responded  to  these  events  by  filing  suit  in 
federal  court,  asserting  claims  against  Bianchi  and  Combs 
pursuant  to  42  U.S.C.  §  1983  and  state  law.  The  defendants 
moved to dismiss the complaint in its entirety, arguing that 
Chrzanowski  failed  to  state  a  valid  First  Amendment  claim 
and that his state counts should be dismissed once the feder‐
al  claim  disappeared.  Relying  heavily  on  this  court’s  deci‐
sion  in  Tamayo  v.  Blagojevich,  526  F.3d  1074  (7th  Cir.  2008), 
the  district  court  concluded  that,  when  testifying  against 
Bianchi, Chrzanowski was “a public employee … speak[ing] 
No. 12‐2811                                                           5 


pursuant  to  [his]  official  duties,”  and  not  “a  private  citizen 
[speaking]  on  a  matter  of  public  concern.”  The  First 
Amendment  offers  no  protection  to  “expressions  [public] 
employees make pursuant to their professional duties,” Gar‐
cetti, 547  U.S.  at 426, and  accordingly,  the  district court dis‐
missed  the  § 1983  claim  under  Federal  Rule  of  Civil  Proce‐
dure  12(b)(6).  In  the  alternative,  the  court  held  that  “if  the 
conclusion  that  there  was  no  constitutional  violation  is  in‐
correct, it cannot be said that the right was so clearly estab‐
lished  that  defendants  cannot  avail  themselves  of  qualified 
immunity.”  The  court  then  granted  Chrzanowski’s  request 
voluntarily  to  dismiss  the  remaining  state  law  claims.  This 
appeal followed. 
                                   II 
     In Garcetti v. Ceballos, the Supreme Court held that “when 
public employees make statements pursuant to their official 
duties,  the  employees  are  not  speaking  as  citizens  for  First 
Amendment  purposes,  and  the  Constitution  does  not  insu‐
late  their  communications  from  employer  discipline.”  547 
U.S.  at  421.  In  that  case,  a  deputy  district  attorney  alleged 
that  supervisors  had  penalized  him  for  writing  an  internal 
“disposition memorandum” that highlighted police miscon‐
duct in a pending criminal prosecution. Id. at 420. The plain‐
tiff  also  asserted  that  he  was  punished  for  speaking  out 
about  the  case  in  other  settings:  for  instance,  discussing  the 
matter with his supervisors, testifying truthfully at a hearing 
in  which  the  defendant  challenged  the  validity  of  a  search 
warrant,  and  delivering  a  speech  about  the  case  at  a  bar 
meeting.  The  Court  limited  its  opinion  to  the  question 
whether  the  memorandum  warranted  First  Amendment 
protection.  The  dispositive  fact,  it  explained,  was  that  writ‐
6                                                          No. 12‐2811  


ing  such  “disposition  memoranda”  was  exactly  what  the 
plaintiff  was  employed  to  do  in  his  capacity  as  a  “calendar 
deputy.” Id. at 421. The Court highlighted the fact that “the 
parties … [did] not dispute that Ceballos wrote his disposi‐
tion  memo  pursuant  to  his  employment  duties.”  Id.  at  424. 
Disciplinary  action on  the basis  of  such speech does not  of‐
fend  the  First  Amendment  because  “[r]estricting  employee 
speech that owes its existence to a public employee’s profes‐
sional responsibilities does not infringe any liberties the em‐
ployee  might  have  enjoyed  as  a  private  citizen.”  Id.  at  421‐
22.   
    Although  the  Garcetti  Court  chose  not  to  “articulate  a 
comprehensive  framework for defining the scope  of an em‐
ployee’s  duties  in cases where there  is  room for  serious  de‐
bate,” id. at 424, it did provide guidance on the subject. Pub‐
lic employee speech does not lose First Amendment protec‐
tion because it concerns the subject matter of the employee’s 
job.  Id.  at  421.  To  the  contrary,  the  Court  reaffirmed  that 
public  employees  are  often  “the  members  of  a  community 
most likely to have informed and definite opinions” on mat‐
ters  of  public  concern,  and  that  it  remains  “essential  that 
they  be  able  to  speak  out  freely  on  such  questions  without 
fear  of  retaliatory  dismissal.”  Id.  (quoting  Pickering  v.  Bd.  of 
Ed. of Township High School Dist. 205, Will Cnty., 391 U.S. 563, 
572  (1968)).  Likewise,  public  employees’  speech  is  not  sub‐
ject  to  restriction  simply  because  it  occurs  inside  the  office, 
since  “[m]any  citizens  do  much  of  their  talking  inside  their 
respective  workplaces.”  Id.  at  420‐421.  In  other  words, 
speech  does  not  “owe[]  its  existence  to  a  public  employee’s 
professional responsibilities” within the meaning of Garcetti 
simply because public employment provides a factual predi‐
cate  for  the  expressive  activity;  rather,  Garcetti  governs 
No. 12‐2811                                                              7 


speech that is made “pursuant to official duties” in the sense 
that  it  is  “government  employees’  work  product”  that  has 
been “commissioned or created” by the employer. Id. at 422 
(citing  Rosenberger  v.  Rector  and  Visitors  of  Univ.  of  Va.,  515 
U.S. 819, 833 (1995)).  
    In assessing whether a public employee is speaking as an 
employee  or  as  a  citizen,  the  Court  emphasized  that  “[t]he 
proper  inquiry”  must  be  “a  practical  one.”  Id.  at  424.  The 
dissenting  Justices  voiced  concern  that  public  employers 
might  begin  “defining  [employees’]  job  responsibilities  ex‐
pansively” in an effort to remove protected speech from the 
First  Amendment’s  purview  (e.g.,  “investing  [employees] 
with a general obligation to ensure sound administration” of 
public institutions), id. at 431 n.2 (Souter, J., dissenting), but 
the majority forcefully rejected “the suggestion that employ‐
ers  can  restrict  employees’  rights  by  creating  excessively 
broad  job  descriptions.  Id.  at  424.  Instead,  the  Court  ex‐
plained  that  we  must  ask  whether  the  speech  is  part  of  the 
employee’s “daily professional activities.” Id. at 422; see also 
Ceballos  v.  Garcetti,  361  F.3d  1168,  1189  (9th  Cir.  2004) 
(O’Scannlain,  J.,  specially  concurring)  (“[W]hen  public  em‐
ployees speak in the course of carrying out their routine, re‐
quired  employment  obligations,  they  have  no  personal  in‐
terest  in  the  content  of  that  speech  that  gives  rise  to  a  First 
Amendment right.”) (emphasis added). 
      In Fairley v. Fermaint, 471 F.3d 826 (7th Cir. 2006) (Fairley 
I),  rehearing  denied  482  F.3d  897  (7th  Cir.  2007)  (Fairley  II), 
we  had  occasion  to  consider  how  Garcetti  applies  to 
testimony that state employees give in lawsuits filed by third 
parties,  as  contrasted  with  statements  made  as  part  of  their 
duties at work. There, we held that “[a]ssistance to prisoners 
8                                                         No. 12‐2811  


and their lawyers in litigation is not part of a guard’s official 
duties.” Fairley I, 471 F.3d at 829; Fairley v. Andrews, 578 F.3d 
518,  524‐25  (7th  Cir.  2009)  (Fairley  III).  Indeed,  we  thought 
this  principle  so  well  established  that  we  denied  qualified 
immunity  to  the  defendants,  taking  the  facts  in  the  light 
most favorable to the plaintiffs. Fairley II, 482 F.3d at 902‐03. 
In language that applies equally to this case, we observed in 
Fairley III that “[e]ven if offering (adverse) testimony is a job 
duty, courts rather than employers are entitled to supervise 
the process. A government cannot tell its employees what to 
say  in  court,  see  18  U.S.C.  §  1512,  nor  can  it  prevent  them 
from testifying against it.” 578 F.3d at 525. 
    With these considerations in mind, we turn to the speech 
at issue in Chrzanowski’s complaint.  
                                    III 
    Chrzanowski  alleges  that  he  was  interrogated  and 
dismissed  “in  retaliation  for  his  truthful  [grand  jury  and 
trial]  testimony.”  The  district  court  concluded  that  his 
testimony was “part of his official duties and responsibilities 
as an assistant state’s attorney” because “an assistant state’s 
attorney  [is]  obligated  to  pursue  all  criminal  offenses,  even 
those allegedly perpetrated by his supervisors.” See 55 ILCS 
5/3‐9005(a)(1) (“The duty of each State’s attorney shall be … 
to  commence  and  prosecute  all  actions,  suits,  indictments 
and  prosecutions,  civil  and  criminal,  in  the  circuit  court  for 
his county, in which the people of the State or county may be 
concerned.”).  Since  it  was  “part  of  [Chrzanowski’s]  job  to 
serve  the  people  of  McHenry  County  in  the  proper 
administration  of  justice  …,  it  was  part  of  those  duties  as  a 
prosecutor that obligated [him] to cooperate in the pursuit of 
any  criminal  charges  involving  his  supervisors,  including 
No. 12‐2811                                                             9 


testifying  as  a  material  witness  if  necessary.”  In  relevant 
respects,  the  district  court  found  this  case  to  be  a  replica  of 
Garcetti: “there can be no question …, after Gacretti [sic], that 
[Chrzanowski]  was  acting  and  speaking  in  his  role  as 
prosecutor  as  opposed  to  a  private  citizen  when  he 
testified.”  
     This  conclusion  follows  only  if  one  places  dispositive 
weight  on  an  “excessively  broad  job  description[]”  without 
assessing, as a practical matter, what “task[s] [Chrzanowski] 
was  paid to perform” in the course of his “daily profession‐
al  activities.”  Id.  at  422.  This  is  precisely  what  the  Garcetti 
Court  instructed  us  not  to  do  when  evaluating  employee‐
speech  claims.  Indeed,  the  Court  expressly  rejected  the  ar‐
gument that job descriptions such as those at issue here (e.g., 
“a  general  obligation  to  ensure  sound  administration”  of 
public  institutions)  could  place  otherwise  protected  speech 
outside the ambit of the First Amendment. Instead, we must 
ask whether the public employee spoke “because that is part 
of  what  [the  public  employee]  was  employed  to  do.”  Id.  at 
421.  
     So  what  is  an  assistant  state’s  attorney  “assigned  to  a 
felony trial courtroom” employed to do? Prosecute felonies. 
In  the  course  of  that  work,  Chrzanowski  presumably 
engaged in a wide range of expressive activity: the work of a 
prosecutor entails making opening and closing statements to 
juries,  filing  reports  with  supervisors,  perhaps  speaking  to 
reporters after a high‐profile verdict. It is even possible that 
in  the  course  of  his  employment  Chrzanowski  testified 
before  a  grand  jury  as  an  “investigating  witness,”  though 
Illinois  courts  have  emphasized  that  “this  practice  could  be 
subject to abuse and is not encouraged.” People v. Bissonnette, 
10                                                           No. 12‐2811  


313 N.E.2d 646, 649 (Ill. Ct. App. 1974). But appearing as an 
“investigating  witness”  is  a  far  cry  from  giving  eyewitness 
testimony  under  subpoena  regarding  potential  criminal 
wrongdoing  that  Chrzanowski  happened  to  observe  while 
on  the  job.  The  McHenry  County  State’s  Attorney’s  Office 
does not pay Chrzanowski to witness crimes and then testify 
about  them;  it  pays  him  to  prosecute  crimes.  And  when 
there  is  a  potential  conflict  of  interest,  as  with  an 
investigation  into  wrongdoing  by  other  members  of  the 
McHenry  County  State’s  Attorney’s  Office,  those 
prosecutorial  responsibilities  are  assigned  to  a  special 
prosecutor with a  healthy measure of independence. See 55 
ILCS  5/3‐9008.  Although  there  may  be  cases  where  a  judge 
will have an “imperfect understanding of the precise duties 
associated with a public sector job when all he or she knows 
is  a  job  title,”  Huppert  v.  City  of  Pittsburg,  574  F.3d  696,  719 
(9th  Cir.  2009)  (Fletcher,  J.,  dissenting),  thus  requiring 
further  development  of  the  factual  record  before  a 
determination  can  be  made,  this  case  presents  no  such 
difficulty. 
    To  be  sure,  Chrzanowski  was  called  as  a  witness  to 
discuss  his  employment  with  the  McHenry  County  State’s 
Attorney’s  Office,  and  his  testimony  focused  exclusively  on 
“allegation[s]  that  …  Bianchi  had  improperly  influenced 
and/or  arranged  a  negotiated  plea  in  a  case  for  which 
[Chrzanowski]  was  principally  responsible.”  But  the  fact 
that  his  testimony  “concern[ed]  the  subject  matter  of  [his] 
employment”  does  not  mean  that  Chrzanowski’s  speech 
“owe[d]  its  existence”  to  his  official  responsibilities  as  the 
Garcetti  Court  used  the  phrase.  547  U.S.  at  421.  His  speech 
was  no  different  from  that  of  a  schoolteacher  who  writes  a 
newspaper  editorial  criticizing  the  School  Board  and 
No. 12‐2811                                                          11 


superintendant,  Pickering,  391  U.S.  at  566,  or  of  an  assistant 
district  attorney  who  speaks  with  her  co‐workers  about 
potential  corruption  within  the  District  Attorney’s  office, 
Connick  v.  Myers,  461  U.S.  138,  149  (1983).  See  also  Garcetti, 
547 U.S. at 424 (affirming that the “statements or complaints 
…  at  issue  in  cases  like  Pickering  and  Connick  [were]  made 
outside the duties of employment.”). Like Chrzanowski, the 
plaintiffs in both of these cases were disciplined for sharing 
information  learned  and  opinions  formed  in  the  course  of 
their  public  employment.  Chrzanowski  worked  in  the 
criminal justice system and his speech occurred in the course 
of  judicial  proceedings.  Nonetheless,  when  he  spoke  out 
about  potential  or  actual  wrongdoing  on  the  part  of  his 
supervisors,  he  too  was  speaking  “outside  the  duties  of 
employment.” 
                                    IV 
    The Fairley line of cases provides an independent reason 
why  Chrzanowski’s  case  is  not  governed  by  Garcetti:  the 
speech  for  which  Chrzanowski  was  penalized  was  given 
under  subpoena,  both  before  the  grand  jury  and  at  trial,  in 
an action filed by a third party. The district court found this 
fact irrelevant, because “[t]he subpoena was merely a proce‐
dural  mechanism  to  obtain  his  presence  at  the  grand  jury 
and  trial  and  did  not  detract  from  his  overarching  duty  to 
cooperate  in  the  criminal  prosecution  as  an  assistant  state’s 
attorney  and  public  employee.”  As  we  already  have  ex‐
plained,  this  focus  on  Chrzanowski’s  general  professional 
obligations is misguided; we are to look only at whether par‐
ticular  speech  is  “made  pursuant  to  official  duties”  (and, 
thus,  not  “as  a  citizen”)  in  a  more  limited  sense.  When  a 
public  employee  gives  testimony  pursuant  to  a  subpoena, 
12                                                       No. 12‐2811  


fulfilling the “general obligation of [every] citizen to appear 
before a grand jury or at trial,” Branzburg v. Hayes, 408 U.S. 
665, 686 (1972), he speaks “as a citizen” for First Amendment 
purposes. See also Fairley III, 578 F.3d at 524‐25.     
     Careful attention to the reasoning behind  Garcetti shows 
why this is so. Typical public employee speech cases require 
a “balanc[ing] between the interests of the [public employee] 
and  the  interest  of  the  State,  as  an  employer,  in  promoting 
the  efficiency  of  the  public  services  it  performs  through  its 
employees.”  Pickering,  391  U.S.  at  568;  see  also  Garcetti,  547 
U.S.  at  417‐20. The  general  public  also  shares  an  important 
interest in the government employee’s ability to speak freely, 
since  public  employees  contribute  to  civil  discussion  by 
adding  their  well‐informed  views.  Garcetti,  547  U.S.  at  419; 
id.  at  420  (“The  interest  at  stake  is  as  much  the  public’s 
interest in receiving informed opinion as it is the employee’s 
own right to disseminate it.”) (quoting San Diego v. Roe, 543 
U.S.  77,  82  (2004)  (per  curiam)).  Public  employee  speech 
“made pursuant to official duties” has a different character, 
the  Garcetti  Court  explained.  First,  restrictions  on  such 
speech  “do  not  infringe  any  liberties  the  employee  might 
have enjoyed as a private citizen.” Id. at 422. Someone hired 
to  be  the  governor’s  spokesperson  is  paid  to  articulate  and 
disseminate  the  governor’s  views,  not  to  offer  her  own 
opinions  on  the  topics  of  the  day.  Second,  restrictions  on 
such  speech  in  no  way  undermine  “the  potential  societal 
value  of  employee  speech,”  since  employees  “retain  the 
prospect  of  constitutional  protection  for  their  contributions 
to  the  civic  discourse.”  Id.  Finally,  a  contrary  approach  to 
such  speech  would  “commit  state  and  federal  courts  to  a 
new, permanent, and intrusive role, mandating oversight of 
communications  between  and  among  government 
No. 12‐2811                                                         13 


employees  and  their  superiors  in  the  course  of  official 
business,” and would “displace[] … managerial discretion.” 
Id. at 423.  
     This  reasoning  is  not  applicable  to  situations  in  which  a 
public  employee—prosecutor,  police  officer,  or  anyone 
else—is  compelled  to  give  testimony  pursuant  to  a  subpoe‐
na. First, the individual person has a strong interest in com‐
plying  with  the  demands  of  a  subpoena:  apart  from  what‐
ever  desire  a  public  employee  might  have  to  assist  in  the 
administration of justice, failure to comply with a subpoena 
can  result  in  lengthy  incarceration.  See,  e.g.,  Kim  Murphy, 
Two  Freed  in  Anarchist  Case,  L.A.  TIMES,  Mar.  1,  2013,  at  A8 
(“[t]wo activists … held for more than five months, mostly in 
solitary confinement[,] to pressure them to testify about sus‐
pected  anarchists”);  Jesse  McKinley,  8‐Month  Jail  Term  Ends 
as Maker of Video Turns Over a Copy, N.Y.  TIMES, Apr. 4, 2007, 
at A9 (freelance journalist held for 224 days for “refusing to 
turn  over  a  videotape”  of  demonstration).  It  would  be 
strange to  have a constitutional rule that prohibits the State 
from  conditioning  public  employment  on  a  basis  that  re‐
stricts an employee’s right to speak freely, Connick, 461 U.S. 
at  142, yet allows the State to  condition public  employment 
on an employee’s willingness to impede the judicial process 
by remaining mute. Indeed, as we held in Fairley III, a gov‐
ernment  has  no  right  to  tell  its  employees  what  to  say  in 
court. 578 F.3d at 525. 
   The public also has a substantial interest in hearing such 
speech.  Indeed,  the  extraordinary  power  to  jail  those  who 
refuse  to  cooperate  with  grand  juries  is  rooted  in  the 
“longstanding  principle  that  ‘the  public  …  has  a  right  to 
every  man’s  evidence.’”  Branzburg,  408  U.S.  at  688  (quoting 
14                                                      No. 12‐2811  


United  States  v.  Bryan,  339  U.S.  323,  331  (1950)).  Public‐
employee  speech  often  provides  society  with  information 
that is essential for democratic self‐governance:  
      [A]s  the  state  grows  more  layered  and  impacts  lives 
      more  profoundly,  it  seems  inimical  to  First  Amend‐
      ment  principles  to  treat  too  summarily  those  who 
      bring, often at some personal risk, its operations into 
      public view. It is vital to the health of our polity that 
      the functioning of the ever more complex and power‐
      ful  machinery  of  government  not  become  democra‐
      cy’s dark lagoon. 
Andrew v. Clark, 561 F.3d 261, 273 (4th Cir. 2009) (Wilkinson, 
J.,  concurring).  Unlike  restrictions  on  speech  “made  pur‐
suant  to  official  duties,”  threats  or  punishment  for  subpoe‐
naed testimony undoubtedly chill valuable “contributions to 
the civic discourse” in significant and pernicious ways.    
    Finally,  it  cannot  be  said  that  affording  Chrzanowski’s 
speech some level of constitutional protection would commit 
the  courts  to  an  “intrusive  role,  mandating  oversight  of 
communications  between  and  among  government  employ‐
ees and their superiors in the course of official business.” Id. 
at 423. As Garcetti explained, “sound principles of federalism 
and the separation of powers” caution against judicial inter‐
vention  when  an  employee’s  expressive  activity  is  truly 
“commissioned or created” by a public employer. Id. at 423, 
422. But if the defendants here had some legitimate manage‐
rial  interest  in  dissuading  Chrzanowski  from  testifying 
truthfully pursuant to a subpoena, we cannot imagine what 
it might be. In short, none of the rationales justifying the rule 
announced in Garcetti applies here. 
No. 12‐2811                                                         15 


                                  V 
    The  district  court  went  on  to  hold  that  “even  if  the 
conclusion  that  there  was  no  constitutional  violation  is 
incorrect,  it  cannot  be  said  that  the  right  was  so  clearly 
established  that  defendants  cannot  avail  themselves  of 
qualified immunity.” To qualify as “clearly established,” the 
right  must  be  “particularized”  in  the  sense  that  “[t]he 
contours  of  the  right  [were]  sufficiently  clear  that  a 
reasonable  official  would  understand  that  what  he  [was] 
doing  violate[d]  that  right.”  Anderson  v.  Creighton,  483  U.S. 
635,  640  (1987).  Given  our  rationale  in  the  Fairley  line  of 
cases,  we  have  little  trouble  concluding  that  reasonable 
officials  in  the  defendants’  shoes  would  understand  that 
retaliating  against  Chrzanowski  for  giving  truthful  grand 
jury and trial testimony would violate the First Amendment.  
    The defendants maintain that this court’s decision in Ta‐
mayo  v.  Blagojevich,  526  F.3d  1074  (7th  Cir.  2008),  cast  some 
doubt on whether official testimony could be entitled to First 
Amendment  protection,  but  this  argument  misapprehends 
the reasoning and scope of that opinion. In Tamayo, the for‐
mer  Interim  Administrator  of  the  Illinois  Gaming  Board 
(IGB)  alleged  (among  other  things)  that  she  was  retaliated 
against in response to her public testimony before the Illinois 
House  Gaming  Committee.  Id.  at  1078‐80,  1091.  As  we  ex‐
plained, this particular form of testimony did not qualify for 
First Amendment protections: 
   An employee with significant and comprehensive re‐
   sponsibility for policy formation and implementation 
   certainly has greater responsibility to speak to a wider 
   audience  on  behalf  of  the  governmental  unit.  When, 
   as here, a complaint states that the senior administra‐
16                                                         No. 12‐2811  


      tor  of  an  agency  testified  before  a  committee  of  the 
      legislature  charged  with  oversight  of  the  agency 
      about allegedly improper political influence over that 
      agency,  the  natural  reading  of  such  an  allegation  is 
      that  the  official,  in  so  informing  the  legislators,  was 
      discharging  the  responsibilities  of  her  office,  not  ap‐
      pearing as “Jane Q. Public.”  
Id.  at  1091‐92  (citations  omitted).  Although  we  also  noted 
that  Tamayo  “had  a  duty  to  see  that  the  law  was  adminis‐
tered  properly”  and  “a  duty  to  bring  alleged  wrongdoing 
within her agency to the attention of the relevant public au‐
thorities,” id. at 1091, our holding did not rest on these broad 
and  general  characterizations  of  Tamayo’s  “official  respon‐
sibilities.” Rather, we explained that Tamayo’s testimony did 
not receive First Amendment protection because, as a practi‐
cal matter, she was expected to engage in such speech in the 
regular  course  of  her  employment.  Testifying  before  the 
House Gaming Committee was an important part of the job 
of a high‐ranking official like Tamayo; the same was not true 
for Chrzanowski.   
    Our  opinion  in  Morales  v.  Jones,  494  F.3d  590  (7th  Cir. 
2007),  has  much  greater  bearing  on  this  case.  There,  a  Mil‐
waukee  police  officer  alleged  that  he  was  transferred  to 
night‐shift  patrol  duty  after  being  deposed  pursuant  to  a 
subpoena  in  a  civil  suit  brought  by  a  fellow  officer  against 
the Chief of Police. Id. at 598. We concluded that “being de‐
posed  in  a  civil  suit  pursuant  to  a  subpoena  was  unques‐
tionably  not  one  of  Morales’  job  duties  because  it  was  not 
part of what he was employed to do.” Id.; accord Karl v. City 
of  Mountlake  Terrace,  378  F.3d  1062  (9th  Cir.  2012);  Reilly  v. 
City of Atlantic City, 532 F.3d 216, 220 (3d Cir. 2008). But see 
No. 12‐2811                                                    17 


Huppert,  574  F.3d  at  707.  Like  Chrzanowski,  Morales  un‐
doubtedly  had  a  professional  obligation  (not  to  mention  a 
personal  obligation)  to  comply  with  the  subpoena,  but  this 
did  not  somehow  convert  his  deposition  testimony  into 
speech “made pursuant to official duties.” Defendants point 
out  that  Morales  involved  testimony  in  the  civil  context, 
whereas  this  case  involves  testimony  in  criminal  proceed‐
ings, but this is a distinction without a difference: providing 
eyewitness  testimony  regarding  potential  wrongdoing,  civil 
or  criminal,  was  never  “part  of  what  [Chrzanowski]  was 
employed  to  do.”  Chrzanowski’s  rights  were  clearly  estab‐
lished at all relevant times.  
                                 VI 
    We conclude by emphasizing that we express no opinion 
on the merits of Chrzanowski’s claims. We hold only that at 
this  preliminary  stage,  he  has  stated  a  valid  First  Amend‐
ment claim.  We  REVERSE  the  district  court’s  judgment  and 
REMAND  for  further  proceedings  consistent  with  this  opin‐
ion.